CRAWFORD, Judge
(dissenting): *
I am concerned about the majority opinion’s cursory treatment of the plain-error doctrine in order to avoid applying the waiver doctrine. A simple incantation of the magic words “discretionary” approach to plain error is not a substitute for analyzing the three foundational limitations enunciated by the Supreme Court in United States v. Olano, — U.S. -, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). See also United States v. Toro, 37 MJ 313 (CMA 1993). It is the third foundational limitation — whether appellant’s “substantial rights” were affected — that I believe deserves discussion.
As noted in the majority opinion, a discussion of whether appellant’s “substantial rights” were affected involves an assessment of whether the error was prejudicial to appellant, i.e., whether “it ‘affected the outcome of the ... proceedings.’ ” 37 MJ at 491. Contrary to the view taken in the majority opinion, I believe that this Court well defined the meaning of these terms in United States v. Fisher, 21 MJ 327, 328-29 (1986), where Judge Cox so eloquently wrote:
In order to constitute plain error, the error must not only be both obvious and substantial, it must also have “had an unfair prejudicial impact on the jury’s deliberations.” [United States v. Young, 470 U.S. 1, 17 n.14, 105 S.Ct. 1038, 1047 n.14, 84 L.Ed.2d 1 (1985)]. The plain error doctrine is invoked to rectify those errors that “seriously affect the fairness, integrity or public reputation of judicial proceedings,” United States v. Atkinson, 297 U.S. 157, 160, 56 S.Ct. 391, 392, 80 L.Ed. 555 (1936). As a consequence, it “is to be used sparingly, solely in those circumstances in which a miscarriage of justice would otherwise result.” United States v. Frady, 456 *494U.S. [152,3 at 163 n.14, 102 S.Ct. [1584,] at 1592 n.14.
In my view, appellant did not meet the burden of persuasion with respect to establishing that his “substantial rights” were affected or that he was prejudiced by the error; therefore, I believe the issue was waived. The plain-error doctrine and the waiver doctrine are intimately linked together. Lowering the threshold requirements for finding plain error to virtually any situation where error can be established effectively eliminates the waiver doctrine. It may be in the future we will not find waiver when there has been an omission from the post-trial recommendation of any reference to an accused’s battalion commander’s recommendations that he not be eliminated from the service, e.g., United States v. Walker, 1 MJ 39 (CMA 1975), or that the accused’s superior officer was relieved as a commander. United States v. Castleman, 11 MJ 562 (AFCMR 1981).
It may be that lack of consideration of these particular awards affected appellant’s substantial rights and that he was prejudiced in terms of his clemency petition. However, without such an analysis, I fear that we may be headed down a slippery slope which will lead to a finding of plain error any time any award is omitted from consideration and a consequential limitation on the waiver doctrine. See, e.g., West’s Military Justice Digest §§ 1388-92.
Because of the number of appellate issues concerning post-trial recommendations by the staff judge advocate, this Court in United States v. Goode, 1 MJ 3, 6 (CMA 1975), stated:
This case and others coming before the Court make it apparent that the post-trial review of the staff judge advocate has occasioned recurrent complaints about what should be included in it. Similar outcries have been voiced because of the misleading nature of certain reviews. Because of these continual and often repeated claims of error, ..., we deem it appropriate and expedient to take corrective action.
To remedy these issues this Court ordered that staff judge advocate reviews be served on trial defense counsel to afford them
an opportunity to correct or challenge any matter he deems erroneous, inadequate or misleading, or on which he otherwise wishes to comment____ The fail-
ure of counsel for the accused to take advantage of this opportunity within 5 days of said service upon him will normally be deemed a waiver of any error in the review.
Id. at 6.
Problems in this area were persistent, however, and Congress in 1983 sought to simplify the procedures by limiting the SJA’s recommendation. See United States v. Beaudin, 35 MJ 385, 389 (CMA 1992) (Gierke and Crawford, JJ., concurring separately). The recommendation was not to be a legal review of the proceedings but was to be a concise statement to allow the convening authority to evaluate the appropriateness of the sentence. S.Rep. No. 53, 98th Cong., 1st Sess. 21 (1983), states:
If there is an objection to an error that is deemed to be prejudicial under Article 59 during appellate review, it is the Committee’s intent that appropriate corrective action be taken by appellate authorities without returning the case for further action by a convening authority____
See also RCM 1106(d)(6), Manual for Courts-Martial, United States, 1984.
It is clear that Congress intended to limit litigation in this area to those cases involving serious errors which did affect “substantial rights” and which were prejudicial. The doctrine of waiver serves to place responsibility on counsel to set forth matters for consideration by convening authorities. Therefore, I would assess the omission of these particular awards in light of the congressional mandate and apply the doctrine of waiver in the absence of true plain error.

 This opinion was filed on September 29, 1993, two days after the majority opinion was released.